Title: 23d.
From: Adams, John Quincy
To: 


       The events of the day were quite uninteresting. I had however an opportunity to observe the effects of the Passions. How despotically they rule! how they bend, and master, the greatest and the wisest geniuses! T’is a pity! ’tis great pity! that prudence should desert people when they have the most need of it. Tis pity, that such a mean, little, dirty passion as envy, should be the vice of the most capacious souls. Human Nature, how inexplicable art thou! Oh, may I learn before I advance upon the political stage, (if I ever do) not to put my trust in thee! This grave apostrophe, with the lines that precede it may be mysterious to you sir, but if so, remember that it is none of your business. And so I wish you good night.
      